Citation Nr: 0708594	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for stroke residuals as a 
result of VA medical treatment.

3. Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for back disability as a 
result of VA medical treatment.

4. Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for psychiatric disability  
as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to February 
1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision in which the 
RO denied service connection for PTSD, as well as denied 
compensation benefits, pursuant to 38 U.S.C.A. § 1151 for 
residuals of a stroke, a back disability, and an acquired 
psychiatric disability, each claimed to as a result of VA 
medical treatment.  The veteran, through his representative, 
filed a notice of disagreement (NOD) in December 2000.  By 
rating action of February 2002, the denials of service 
connection and §1151 benefits were confirmed and continued.  
The RO issued a statement of the case (SOC) in September 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2002.

In September 2004, the Board remanded the claims to the RO 
(via the Appeals Management Center (AMC)) for additional 
development After completing the requested action, the  
Cleveland Resource Center continued the denials of the 
claims, (as reflected in an August 2006 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the record includes assessments of schizophrenia, 
the veteran does not have a medical diagnosis of PTSD.

3.  Competent medical evidence does not reflect that the 
veteran suffers from stroke residuals, back disability, or 
psychiatric disability as a result of VA medical treatment 
including injections.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 5103A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).

2.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for stroke residuals, for 
back disability, or for psychiatric disability, as a result 
of VA medical treatment, are not met. m38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.361, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

A March 2000 pre-rating letter and two post-rating January 
30, 2001 RO letters and a September 2004 AMC letter 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist him in his claims, 
and provided notice of what was needed to establish 
entitlement to service connection and benefits pursuant to 
38 U.S.C.A. § 1151.  The January 2001 letter informed the 
veteran of the newly-enacted VCAA, and that the RO would 
readjudicate his claims pursuant to that statute.  The March 
2000 letter explained the three requirements for establishing 
entitlement to direct or presumptive service connection 
generally, and later stated that the veteran had to support 
his claim for service connection for PTSD with medical 
evidence of a current diagnosis of PTSD, a description of the 
event in service that resulted in or aggravated his PTSD, and 
medical evidence showing that it is at least possible his 
PTSD was related to service.  The September 2004 letter 
explained how to establish entitlement to service connection 
for PTSD, i.e., with evidence showing a current diagnosis of 
this disability, credible supporting evidence that a claimed 
in-service stressor occurred in service, and a relationship 
between the disability and service.  One of the January 2001 
letters also listed the information that the veteran would 
have to provide in order for the RO to verify the stressful 
events claimed in service.  The March 2000 letter and one of 
the January 2001 letters also indicated that the veteran had 
to support his claim for §1151 benefits with evidence of 
injuries/diseases caused while a patient at the East Orange 
VA Medical Center (VAMC), specifically, the dates he was 
hospitalized, the ward he was admitted to, an explanation of 
how he was injured while hospitalized, and the injuries that 
resulted from his hospitalization.  After each letter, the 
veteran and his representative were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The September 2004 letter further specified what records VA 
was responsible for obtaining, to include Federal records, 
and the type of records that VA would make reasonable efforts 
to get, to include non-Federal records. Additionally, the AMC 
wrote in the September 2004 letter: "If there is any other 
evidence that you think will support your claim, please let 
us know.  If the evidence is in your possession not already 
provided, please send it to us," and "Please provide us 
with any evidence or information that you may have pertaining 
to your claim."  Thus, the Board finds that these letters 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents substantially meeting the VCAA's notice 
requirements-addressed above-were provided to the veteran 
before and after the rating action on appeal.  The March 2000 
letter prior to the rating action did not contain all of the 
elements of VCAA notification.  This absence makes sense, 
inasmuch as the VCAA was not enacted until November 2000, 
several months after the May 2000 rating decision.  However, 
the Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were  fully developed and 
readjudicated after notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 
F.3d at 1333-1334; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 492 (2006); Pelegrini, 18 Vet. App. at 122-124).  As 
discussed above, the veteran has been afforded several 
opportunities to present information and evidence pertinent 
to each claim.  As a result of RO/AMC development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the most recent 
September 2004 notice letter-which further completed VA 
notice requirements-and additional opportunity to provide 
information and/or evidence pertinent to the claims under 
consideration, the veteran's claims were readjudicated on the 
basis of all the evidence of record in August 2006 (as 
reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, 20 Vet. App. 527 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The AMC provided information 
regarding disability ratings and effective dates in its 
October 2006 letter.  In any event, because the Board's 
decision herein denies each claim, no disability rating or 
effective date is being, or is  assigned; accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The Board also finds that all necessary development on the 
claims has been accomplished.  The RO/AMC has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
all evidence necessary to substantiate his claims, including 
the East Orange VAMC records specified in the Board's 
September 2004 remand.  In February 2001, the veteran was 
afforded VA psychiatric and brain and spinal cord 
examinations; reports of these examinations are of record.  

The Board notes the argument of the veteran's representative 
(advanced in the December 2006 appellant's post-remand brief) 
that prior to deciding these claims, the Board must determine 
whether medical quality-assurance records relevant to the 
veteran's claim exist and, if so, collect and consider the 
claims in light of these records, or, alternatively, remand 
the claims to the RO to obtain these records (p. 7).  The 
veteran's representative also asks the Board to hold that the 
VA Adjudication Manual provisions that direct VA adjudicators 
not to request quality assurance records violate the VCAA's 
duty to assist provisions (p. 7).  However, neither the 
veteran nor his representative have identified such reports 
or previously requested that any such reports be obtained and 
considered, or explained how they could possibly be relevant 
to any of the claims on appeal.  In these circumstances, such 
arguments "amount to no more than an assertion that VA was 
obligated on its own to seek out medical records and quality 
assurance records.  As explained above, such an assertion is 
at odds with a statutory scheme requiring that the claimant 
adequately identify relevant records that the claimant wishes 
the Secretary to obtain."  Loving v. Nicholson, 19 Vet. App. 
96 (2005) (citing language in 38 U.S.C.A. §§ 5103A(b), (c)(3) 
(West 2002) requiring VA to assist in obtaining relevant 
records that a claimant "adequately identifies").  See also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is 
not a license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support a claim).  The Board also notes that such records are 
protected from disclosure by 38 U.S.C.A. § 5705(a) (West 
2002) and may only be disclosed in limited circumstances 
pursuant to 38 U.S.C.A. § 5705(b) (West 2002), circumstances 
that have not been shown to exist in the context of any of 
the current claims.  

Thus, the veteran has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with any claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Service Connection for PTSD

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f) (2006).

Evidence of current disability is a fundamental requirement 
for a grant of service connection for any claimed condition, 
to include PTSD.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  Here, the veteran's claim for service connection 
for PTSD must be denied because there is no competent  
evidence that he has PTSD.

On VA examination in Fegruary 2001, the physician diagnosed 
only chronic paranoid schizophrenia, based on examination and 
review of the claims file.  Further, VA outpatient treatment 
(VAOPT) records do not reflect a diagnosis of PTSD, although 
the records reflect many diagnoses of schizophrenia, to 
include in  June 2000, July 2000, January 2004, March 2004, 
and June 2004.  Treatment records also include references to 
the veteran's medical history as including schizophrenia (but 
not PTSD), as indicated by records dated in July 2000, August 
2000, and May 2003.  In short, the medical evidence of record 
does not include a competent medical diagnosis of PTSD, and 
neither the veteran nor his representative has presented , 
identified, or even alluded to the existence of any medical 
evidence reflecting such a diagnosis. 

The Board has considered the veteran's assertions advanced in 
connection with the appeal.  However, questions of medical 
diagnosis and causation are within the province of trained 
medical professionals.  See generally, Jones v. Brown, 7 Vet. 
App. 134 (1994).  To the extent that the veteran asserts that 
he has PTSD, as a layman without appropriate medical training 
and expertise, he simply is not competent to render a 
probative (persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  In short,  the veteran's own assertions in this 
regard have no probative value.

For the foregoing reasons, the claim for service connection 
for a PTSD must be denied because the first essential 
criterion for a grant of service connection-current evidence 
of the currently claimed disability-has not been met.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.   See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Section 1151 Claims


In this appeal, the veteran filed the current claim for 
compensation under 38 U.S.C.A. § 1151 in July 1999.    

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2005).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358 (a regulation that the RO initially considered in 
adjudicating the claims).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997, is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358 in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claim under, and 
given the veteran notice of, the criteria of 38 C.F.R. § 
3.361 (as reflected in the August 2006 SOC), the Board finds 
that there is no due process bar to the Board also applying 
the provisions of 38 C.F.R. §  3.361 in evaluating the claim.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination. VA considers each 
involved body part separately. 38 C.F.R. § 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination. 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause. 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent. 38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that each 
section 1151 claim must be denied because medical evidence 
foes not establish that the  veteran has a qualifying 
additional disability as defined by the governing legal 
authority. 

 In his July 1999 claim, the veteran stated that his stroke, 
nervous condition, and back condition resulted from his 
treatment at the East Orange VAMC.  In his October 2002 
substantive appeal, the veteran elaborated that his §1151 
claim "is for shots received in VA hospital East Orange, 
which caused current conditions."  The record reflects that 
the veteran has received numerous injections of Haldol as 
treatment for his schizophrenia, which was diagnosed at least 
as early as in January to March 1982 VA hospital records, 
many years before the veteran filed the section 1151 claims 
herein addressed.  However, the evidence does not reflect 
that these injections, or any other VA treatment, resulted in 
any of the claimed disabilities.   

Most of the VAOPT notes that  include comment about the 
veteran's Haldol  injection simply note the injection and do 
not  indicate any problems experienced as a result.  See 
VAOPT notes of January 2000, March 2000, May 2000, and August 
2000.  Moreover, a November 1999 VAOPT note indicates that 
the veteran was given Haldol "without event," and a June 
2000 VAOPT note states that a Haldol shot was given "without 
incident."  A September 2000 VAOPT note indicates  that the 
veteran was compliant with his medications with no adverse 
effects.  A July 2001 VAOPT note states that the veteran had 
improved with medication adjustments.  In addition, a June 
2000 VAOPT note indicates that, rather than suffering any 
additional disability from Haldol, the veteran stated that he 
felt better since his Haldol was increased. June, July, and 
August 2001 VAOPT notes recount Haldol injections, stating 
that there was no extrapyramidal side effect, difficulty 
speaking or swallowing, loss of balance or pill rolling, and 
that the veteran did not like taking medication, and "makes 
up" side effects daily.  Further, February 2001 VA 
neurological examination was normal.

As such, the competent medical evidence does not document any 
identifiable additional disability, including stroke 
residuals or back or psychiatric disabilities, resulting from 
VA injections or any other treatment.  Absent any competent 
evidence of any claimed additional disability resulting from 
VA treatment, the Board need not address the remaining 
section 1151 criteria-specifically, whether there is 
evidenceof any carelessness, negligence, lack of proper 
skill, error in judgment or fault on the part of VA, or the 
occurrence of an event occurred that was not reasonably 
foreseeable.  [Parenthetically, the Board notes that there is 
no such medical evidence.].  The criteria for compensation 
benefits for any of the claimed disabilities simply are not 
met.

The Board has considered the veteran's assertions in this 
appeal.  As with the service connection claim addressed 
above, however, the veteran simply is not competent to 
provide persuasive evidence of disability on the basis of his 
assertions, alone.  See, e.g., Bostain,  11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186..  

Under these circumstances, the claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, for stroke 
residuals, for back disability, and for psychiatric 
disability, each claim as result of VA medical treatment, 
must be denied.  In reaching these conclusions, the  Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for stroke residuals as a 
result of VA medical treatment, is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for back disability as a 
result of VA medical treatment, is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for  psychiatric disability 
as a result of VA medical treatment, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


